Matter of People ex rel. Renfroe v Warden, Anna M. Kross Corr. Facility (2020 NY Slip Op 00925)





Matter of People ex rel. Renfroe v Warden, Anna M. Kross Corr. Facility


2020 NY Slip Op 00925


Decided on February 6, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2020

Friedman, J.P., Richter, Webber, Singh, JJ.


11120 100901/19 1226/19

[*1] In re The People of the State of New York, ex rel. Christopher Renfroe, on behalf of Curtis Brown, Petitioner-Appellant,
vWarden, Anna M. Kross Correctional Facility, Respondent-Respondent.


Christopher Renfroe, Forest Hills, for petitioner.
Cyrus R. Vance, Jr., District Attorney, New York (Justin L. McNabney of counsel), for respondent.

Judgment (denominated an order), Supreme Court, New York County (Michael Obus, J.), entered on or about June 24, 2019, denying the petition for a writ of habeas corpus and dismissing the proceeding, unanimously affirmed, without costs.
We find that the writ of habeas corpus was properly denied (see  CPLR 7010).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 6, 2020
CLERK